                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION

RODERICK G. TALLEY                                                                   PLAINTIFF


v.                                   Civil No. 4:19-cv-4137


CITY OF HOPE, A Municipality; J. R. WILSON,
individually and in his official capacity; JESUS
CORONADO, individually; SCOTT HURD,
individually; CHARLES RAY, individually;
CORWIN BATTLE, individually; SHAUNA
MCFADDEN, individually; STATE OF ARKANSAS,
individually; and CHRISTI MCQUEEN, individually                                 DEFENDANTS

                                            ORDER

       This is a civil rights action filed by Plaintiff Roderick G. Talley pursuant to 42 U.S.C. §

1983 and Arkansas state law. Plaintiff proceeds pro se and in forma pauperis (“IFP”). Pursuant

to 28 U.S.C. § 1915A, the Court must screen any complaint in which a pro se litigant proceeding

IFP seeks redress from a governmental entity, officer, or employee.

                                     I. BACKGROUND

       Plaintiff filed his Complaint on October 16, 2019. (ECF No. 1). His application to proceed

IFP was granted the same day. (ECF No. 3). Plaintiff has named the following Defendants in this

lawsuit: the City of Hope, Arkansas; J. R. Wilson, Chief of Police for the Hope Police Department

(“HPD”); Jesus Coronado, an officer with the HPD; Scott Hurd, an officer with the HPD; Charles

Ray, an officer with the HPD; Corwin Battle, a special agent with the Arkansas State Police;

Shauna McFadden, a police radio dispatcher with the HPD; the State of Arkansas; and Christi

McQueen, a prosecuting attorney for Hempstead County, Arkansas.
       Plaintiff claims he was “arrested as a suspect” by Defendants Hurd and Ray without

probable cause on or about June 22, 2014, for the rape, robbery, terroristic threatening, and

domestic battery in the third degree of Defendant McFadden in Hope, Arkansas. (ECF No. 1, p.

3). He alleges Defendant McFadden falsely accused him of these crimes. (Id.). Plaintiff alleges

that due to Defendants’ malicious prosecution and investigation of him, Defendant Battles

submitted an affidavit in support of Plaintiff’s warrantless arrest. Plaintiff states he was held on a

no-bond order and remained in custody until July 7, 2014, when he was released on a $5,000.00

bond with an ankle monitor. (Id. at p. 4).

       On August 28, 2014, Plaintiff was swabbed for DNA, and he alleges that Defendant Battles

obtained a “search and seizure” warrant for his cell phone records. (ECF No. 1, p. 4). Plaintiff

alleges Defendant Battles told him after appearing in court that he should have never been arrested

and the arrest was only made because Defendant McFadden worked for the HPD. Plaintiff alleges

that although he was not formally charged, no disposition was filed in his criminal case until

October 30, 2017, when Defendant McQueen advised Defendant Battle that her office “has

declined to filed charges against the Plaintiff.” (Id.). That day, the felony complaints against

Plaintiff were dismissed by Defendant McQueen. (Id. at p. 5).

       Plaintiff asserts the following claims under 42 U.S.C. § 1983: (1) false arrest against

Defendants Wilson, Coronado, Hurd, Ray, Battle and McFadden; (2) “1983 Municipal Liability”

and failure to train and supervise against Defendants City of Hope, Wilson, Coronado, Hurd, Ray,

Battle, State of Arkansas, and McFadden; (3) civil conspiracy against Defendants McFadden, Hurd

and Ray; and (4) unlawful search and seizure against Defendants Hurd and Ray. (ECF No. 1, pp.

6-8). Plaintiff also asserts the following state-law claims: (1) malicious prosecution against

Defendants Wilson, Coronado, Hurd, Ray, Battle, McFadden, and McQueen; (2) intentional



                                                  2
infliction of emotional distress against Defendants Coronado, Hurd, Ray, Wilson, Battle,

McFadden, McQueen, and the State of Arkansas; and (3) defamation (malice in the alternative)

against Defendants McFadden, Ray, Hurd, Coronado, Battle, McQueen and the State of Arkansas.

(Id. at pp. 5-8).

        Plaintiff sues Defendants in their individual and official capacities.          He is seeking

compensatory and punitive damages and “appropriate injunctive relief. (Id. at p. 8).

                                          II. STANDARD

        When a plaintiff proceeds IFP, the Court must screen the case prior to the issuance of

service of process. The Court must dismiss a complaint, or any portion of it, that contains claims

that: (1) are frivolous, malicious, or fail to state a claim upon which relief may be granted; or (2)

seek monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b).

        A claim is frivolous if “it lacks an arguable basis either in law or fact.” Neitzke v. Williams,

490 U.S. 319, 325 (1989). A claim fails to state a claim upon which relief may be granted if it

does not allege “enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 570 (2007). “In evaluating whether a pro se plaintiff has asserted

sufficient facts to state a claim, we hold ‘a pro se complaint, however inartfully pleaded . . . to less

stringent standards than formal pleadings drafted by lawyers.’” Jackson v. Nixon, 747 F.3d 537,

541 (8th Cir. 2014) (quoting Erickson v. Pardus, 551 U.S. 89, 94 (2007)). However, even a pro

se plaintiff must allege specific facts sufficient to support a claim. Martin v. Sargent, 780 F.2d

1334, 1337 (8th Cir. 1985).

                                         III. DISCUSSION

        Plaintiff’s allegations, taken as true solely for the purposes of this screening order, largely

state viable claims upon which relief may be granted. However, Plaintiff’s claims against



                                                   3
Defendants State of Arkansas and McQueen fail and should be dismissed. The Court will address

each in turn.

       A. State of Arkansas

       Plaintiff asserts federal and state-law claims against the State of Arkansas. However, for

the following reasons, Plaintiff has failed to state a claim against the State of Arkansas upon which

relief may be granted.

       States are not “persons” subject to suit under section 1983. McLean v. Gordon, 548 F.3d

613, 618 (8th Cir. 2008). The State of Arkansas is not a “person” subject to a section 1983 suit.

Accordingly, Plaintiff cannot bring a section 1983 suit against the State of Arkansas and his section

1983 claims fail accordingly.

       Moreover, the claims also fail under the doctrine of sovereign immunity. “The Eleventh

Amendment bars suits against a State by citizens of that same State in federal court.” Williams v.

Missouri, 973 F.2d 599, 599-600 (8th Cir. 1992) (citing Papasan v. Allain, 478 U.S. 265, 276

(1986)); see also Milligan v. Singer, 2019 Ark. 177, 3, 574 S.W.3d 653, 655 (2019) (dismissing

state-law defamation claim pursuant to the doctrine of sovereign immunity). “This bar exists

whether the relief sought is legal or equitable.” Id. (quoting Papasan, 478 U.S. at 276). However,

there are certain well-established exceptions to the reach of the Eleventh Amendment. Burk v.

Beene, 948 F.2d 489, 493 (8th Cir. 1991). “A state may waive its sovereign immunity and consent

to suit in federal court, and Congress may, by legislation, abrogate immunity without the state’s

consent in order to effectuate the provisions of the Fourteenth Amendment.” Id. That being said,

“Congress did not abrogate constitutional sovereign immunity when enacting the law that was to

become section 1983.” Id.




                                                 4
        Nothing indicates that the State of Arkansas has waived its sovereign immunity or

otherwise consented to this suit. Thus, Plaintiff’s federal and state-law claims against the State of

Arkansas are barred by the doctrine of sovereign immunity and should be dismissed.

        B. Defendant McQueen

        Plaintiff also asserts claims against Defendant McQueen, the prosecuting attorney for

Hempstead County, Arkansas. Plaintiff asserts that she should have known that the allegations

against him were untrue because there was no physical evidence linking him to the alleged crimes.

He also alleges that he was never formally charged by Defendant McQueen and that his criminal

case was not formally dismissed until three years after he was arrested. As discussed below, these

allegations fail to state a claim upon relief may be granted.

        A prosecutor enjoys absolute immunity from suit for any conduct undertaken in his or her

role as advocate for the state. Imbler v. Pachtman, 424 U.S. 409, 427-28 (1976). Absolute

prosecutorial immunity protects the prosecutor as a key participant in the criminal justice process,

such that the prosecutor need not be inhibited from performing his or her functions by a constant

fear of retaliation. Id. at 428. This is true no matter the underlying motive of the prosecutor or the

propriety of the actions taken. Schenk v. Chavis, 461 F.3d 1043, 1046 (8th Cir. 2006); Myers v.

Morris, 810 F.2d. 1437, 1446 (8th Cir. 1987).

        “Absolute immunity covers prosecutorial functions such as the initiation and pursuit of a

criminal prosecution, the presentation of the state’s case at trial, and other conduct that is intimately

associated with the judicial process.” Brodnicki v. City of Omaha, 75 F.3d 1261, 1266 (8th Cir.

1996). However, prosecutors do not enjoy absolute immunity from suits for damages arising out

of functions performed outside the role of advocate. Saterdalen v. Spencer, 725 F.3d 838, 842

(8th Cir. 2013).



                                                   5
       Plaintiff’s claims against Defendant McQueen concern actions allegedly taken in her

capacity as a state prosecutor, namely, her decisions regarding whether to pursue a criminal

prosecution against him. “The decision of a prosecutor to file criminal charges is within the set of

core functions which is protected by absolute immunity. This is so even if the prosecutor makes

that decision in a consciously malicious manner, or vindictively, or without adequate investigation,

or in excess of his jurisdiction.” Williams v. Hartje, 827 F.2d 1203, 1209 (8th Cir. 1987) (internal

citation omitted). Thus, Defendant McQueen is entitled to prosecutorial immunity because the

allegations against her relate to conduct that is intimately associated with the judicial process.

Sample v. City of Woodbury, 836 F.3d 913, 915-16 (8th Cir. 2016). Consequently, Plaintiff’s

claims against Defendant McQueen should be dismissed.

                                        IV. CONCLUSION

       For the foregoing reasons, the Court finds that Plaintiff has failed to state claims against

Defendants State of Arkansas and McQueen upon which relief may be granted. Accordingly,

Plaintiff’s claims against the State of Arkansas and Christi McQueen are DISMISSED WITH

PREJUDICE. 28 U.S.C. § 1915(e)(2)(B). The Clerk of Court is DIRECTED to terminate the

State of Arkansas and Christi McQueen as Defendants in this case.

       The Court finds, at least at this stage of the litigation, that Plaintiff has stated viable claims

against the remaining Defendants. Service of process shall be addressed in a separate order.

       IT IS SO ORDERED, this 26th day of November, 2019.

                                                                /s/ Susan O. Hickey
                                                                Susan O. Hickey
                                                                Chief United States District Judge




                                                   6
